            Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISON

TIANNA JONES, INDIVIDUALLY AND ON
BEHALF OF ALL OTHERS SIMILARLY
SITUATED,                                                             2:19-CV-1059
                                                     Civil Action No. _________

        Plaintiff,                                   Jury Trial Demanded

v.                                                   Complaint – Collective Action

GATEWAY HEALTH PLAN, INC.,                           Pursuant to 29 U.S.C. § 216(b)

        Defendants.


                           COLLECTIVE ACTION COMPLAINT

       Plaintiff Tiana Jones (“Plaintiff”) files this Collective Action Complaint (“Complaint”)

against Gateway Health Plan, Inc. (“Defendant”), and in support states the following:

       Background

       1.       Defendant is a subsidiary of Highmark Inc.

       2.       Highmark Inc.’s website states the following:

       Highmark Inc. and its health insurance subsidiaries and affiliates collectively are
       among the ten largest health insurers in the United States and comprise the fourth-
       largest Blue Cross and Blue Shield-affiliated organization. Highmark Inc. and
       affiliates operate health insurance plans in Pennsylvania, Delaware and West
       Virginia that serve 4.5 million members and hundreds of thousands of additional
       members through the BlueCard® program. Its diversified businesses serve group
       customer and individual needs across the United States through dental insurance,
       vision care and other related businesses. Highmark Inc. is an independent licensee
       of the Blue Cross and Blue Shield Association, an association of independent Blue
       Cross and Blue Shield companies. 1



1
  https://www.highmark.com/hmk2/newsroom/2019/pr062719Visionworks.shtml (last visited
August 12, 2019).

                                                1
            Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 2 of 11



       3.       Defendant’s website states the following:

       Gateway Health is a nationally-ranked managed care organization that focuses on
       providing the best possible healthcare to a growing number of Medicaid and
       Medicare Advantage consumers. A not-for-profit organization, Gateway Health
       serves the needs of at risk and vulnerable citizens with not only healthcare
       coverage, but services such as disease management, health and wellness programs
       and preventive care. The organization provides Medicaid services in Pennsylvania,
       Delaware, West Virginia and Arkansas, and Medicare coverage in Pennsylvania,
       Kentucky, Ohio and North Carolina. 2

       4.       Defendant is a Pennsylvania state-licensed Health Maintenance Organization.

       5.       Defendant holds an accreditation as a Medicaid HMO from the National Committee

for Quality Assurance.

       6.       Defendant’s business consists of contracting with state (Medicaid) and federal

(Medicare) agencies to operate government-sponsored health plans in exchange for a fixed

monthly fee per health plan enrollee. 3

       7.       Defendant has entered into contracts to provide managed care services on behalf of

government-sponsored health plan customers in Pennsylvania, Delaware, West Virginia,

Kentucky, Ohio and North Carolina. 4

       8.       Neither Defendant nor its employees provide direct medical care to health plan

enrollees.



2
 https://www.gatewayhealthplan.com/about-gateway-health/news/gateway-health-names-cain-
hayes-as-president-and-ceo (last visited August 12, 2019)
3
  https://www.health.pa.gov/topics/Documents/Facilities%20and%20Licensing/1Q19.pdf
(containing Pennsylvania Department of Health’s Managed Care Report for first quarter of 2019
showing that Defendant received monthly fees for providing managed care services to 331,640
government sponsored enrollees in Pennsylvania during the first quarter of 2019).
4
 See, e.g. www.pagoppolicy.com/Display/SiteFiles/112/2018Hearings/medicaidreform/Gateway
Health-MedicaidManagedCareinPA.pdf (last visited August 12, 2019).
                                            2
             Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 3 of 11



        9.       Instead, Defendant contracts with and pays direct patient care providers to provide

healthcare services to Medicaid and/or Medicare health plan enrollees.

        10.      The managed care services provided by Defendant include utilization review and

case management services to it health plan customers to attempt to reduce the costs of medical

care.

        11.      Defendant employed Plaintiff and other individuals to perform case management

and utilization review functions under various non-managerial job titles in their “Clinical Services”

job family 5 that include one or more of the following terms or variations of those terms: (1)

Case/Care Manager; (2) Care Coordinator; and (3) Utilization Review/Management 6 (collectively,

“Managed Care Employees”).

        12.      Defendant paid some or all of its Managed Care Employees on a salary basis.

        13.      Some or all of Defendant’s Managed Care Employees regularly worked over 40

hours per week for Defendant.

        14.      Defendant classified some or all of its Managed Care Employees as exempt from

state and federal overtime laws and did not pay them overtime pay for all time they worked over

40 hours in individual workweeks.

        15.      The case management and utilization review job functions primarily performed by

Plaintiff and other Managed Care Employees consisted of non-exempt work, including collecting

information to document insureds’ medical circumstances, inputting medical information into



5
  https://careers.highmarkhealth.org/ (providing a “Career Area” dropdown box with over twenty
job families, including Defendant’s “Clinical Services” job family) (last visited August 12, 2019).
6
 This includes job titles that include the abbreviation “UM” (Utilization Management) or “UR”
(Utilization Review).
                                                  3
          Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 4 of 11



Defendant’s computer systems, applying well-established criteria and guidelines to maximize

utilization of plan resources, coordinating care by performing ministerial tasks such as arranging

appointments and referrals, providing health plan participants with additional resources and

information about their health plan, or other similar work (collectively, “Managed Care Work”).

        16.      Plaintiff brings this action on behalf of herself and other similarly situated Managed

Care Employees who, due to Defendant’s misclassification scheme, were not paid all earned

overtime pay for time they worked in excess of forty (40) hours in one or more individual

workweeks in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

        The Parties

        17.      Plaintiff worked for Defendant as a Managed Care Employee from January 2015

to April 2017.

        18.      Defendant’s principal place of business is located in Pittsburgh, Pennsylvania,

within this Judicial District.

        Jurisdiction and Venue

        19.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiff’s FLSA claims arise under federal law. See U.S.C. § 216(b).

        20.      Venue is proper in this District under 28 U.S.C. § 1391 because the events forming

the basis of this suit occurred in this District and substantial activities took place in Pittsburgh,

Pennsylvania related to Plaintiff’s claim.

        Factual Allegations

        21.      Plaintiff worked as a Managed Care Employee for Defendant.




                                                   4
          Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 5 of 11



       22.       During her employment with Defendant, Plaintiff’s job duties were routine and rote

and did not include the exercise of discretion and judgment with respect to matters of significance.

       23.       During her employment with Defendant, Plaintiff’s job duties did not include

engaging in bedside nursing or providing medical advice to patients or other individuals with

health issues.

       24.       During her employment with Defendant, Plaintiff’s job duties did not involve

providing traditional nursing care in a clinical setting or providing direct medical care to patients

or other individuals with health issues.

       25.       During her employment with Defendant, Plaintiff’s job duties did not include

administering patients’ medicine or treatments, operating or monitoring medical equipment,

helping perform diagnostic tests or analyzing the results from diagnostic tests, diagnosing human

responses to actual or potential health problems, or providing medical opinions on treatment and

medication.

       26.       During her employment with Defendant, Defendant required Plaintiff to perform

her job duties in accordance with its corporate policies, procedures, guidelines, and guidelines

embedded in Defendant’s computer software.

       27.       During her employment with Defendant, Plaintiff’s job duties did not involve

creating or drafting the corporate policies, procedures, and guidelines that she was required to

follow in the performance of her job duties.

       28.       Defendant required Plaintiff to work over 40 hours in one or more individual

workweeks during the last three (3) years.




                                                 5
          Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 6 of 11



       29.     During her employment with Defendant, Plaintiff worked over 40 hours in one or

more individual workweeks during the last three (3) years.

       30.     Defendant classified Plaintiff as exempt from the overtime provisions of the FLSA.

       31.     Defendant paid Plaintiff a salary.

       32.     When Plaintiff worked over 40 hours in individual workweeks, Defendant did not

pay Plaintiff overtime at one-and-one-half times her regular rate of pay.

       33.     Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).

       34.     Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       35.     Defendant has made more than $500,000 in sales made or business done in each of

the last three calendar years.

       36.     During her employment, Plaintiff was an “employee” of Defendant as defined by

the FLSA in 29 U.S.C. § 203(e).

       37.     During her employment, Defendant was Plaintiff’s “employer” as defined under

the FLSA in § 203(d).

       Collective Action Allegations

       38.     Plaintiff brings her FLSA claims as a collective action.

       39.     Plaintiff’s consent form to participate in this collective action as a Party Plaintiff is

attached to this Complaint as Exhibit A.

       40.     The collective action is defined as follows:

       All individuals employed by Defendant as Managed Care Employees in the last
       three years who were paid a salary and worked over 40 hours in at least one
       workweek in which they did not receive overtime for all overtime hours worked
       (“Collective Action Members”).

                                                    6
         Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 7 of 11




       41.        Plaintiff is similarly situated to the potential Collective Action Members because

they were paid the same and performed the same primary job duties.

       42.        On information and belief, in the last three years, Defendant has employed at least

300 individuals who performed the same primary duties as Plaintiff.

       43.        During their employment, Collective Action Members were Defendant’s

“employees” as defined by the FLSA, 29 U.S.C. § 203(e).

       44.        During their employment, Defendant was Collective Action Members’ “employer”

as defined by the FLSA, § 203(d).

       45.        Of Defendant’s employees who performed the same primary job duties as Plaintiff

in the last three years, Defendant classified some or all as exempt from the overtime provisions of

the FLSA and paid them a salary.

       46.        Of Defendant’s employees classified as exempt and who performed the same

primary duties as Plaintiff in the last three years, some or all worked over 40 hours in one or more

individual workweeks.

       47.        The following are some of the questions of law and fact that are common to the

Collective Action Members:

             a.   Whether Defendant employed Plaintiff and the Collective Action Members within

                  the meaning of the FLSA;

             b. Whether Defendant improperly classified Plaintiff and the Collective Action

                  Members as exempt from the overtime provisions of the FLSA;

             c. Whether Plaintiff and the Collective Action Members worked more than forty (40)

                  hours in one or more individual workweeks during the prior three years;

                                                   7
         Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 8 of 11



             d. Whether Defendant failed to pay Plaintiff and the Collective Action Members

                overtime at one and one-half times their regular rates of pay when they worked

                more than forty (40) hours per week;

             e. Whether Defendant’s decision to classify Plaintiff and the Collective Action

                Members as exempt employees was made in good faith; and

             f. Whether Defendant willfully violated the FLSA by classifying Plaintiff and the

                Collective Action Members as exempt employees.

       48.      Defendant maintained one or more common job descriptions for Managed Care

Employees.

       49.      Defendant has names and addresses for potential Collective Action Members in its

payroll or personnel records.

       50.      Defendant has email addresses for potential Collective Action Members in its

payroll or personnel records.

       51.      Defendant has phone numbers for potential Collective Action Members in its

payroll or personnel records.

       52.      Defendant is aware or should have been aware that the FLSA required it to pay

potential Collective Action Members overtime if they primarily performed non-exempt work.

                                            COUNT I
                           Violation of the Fair Labor Standards Act
                                       (Collective Action)

       53.      Plaintiff incorporates here the previous allegations of this Complaint.




                                                 8
          Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 9 of 11



        54.    This count arises from Defendant’s violations of the FLSA by failing to pay

overtime to Plaintiff and the Collective Action Members at one and one-half times their regular

rates when they worked over 40 hours in individual workweeks.

        55.    Plaintiff was not exempt from the overtime provisions of the FLSA.

        56.    Collective Action Members were not exempt from the overtime provisions of the

FLSA.

        57.    Plaintiff was directed by Defendant to work, and did work, over 40 hours in one or

more individual workweeks.

        58.    Other Collective Action Members were directed by Defendant to work, and did

work, over 40 hours in one or more individual workweeks.

        59.    Defendant paid Plaintiff a salary.

        60.    Defendant did not pay Plaintiff one and one half times her regular rate for all time

she worked over 40 hours in individual work weeks. Defendant paid other Collective Action

Members a salary.

        61.    Defendant did not pay other Collective Action Members one and one half times

their regular rate for all time they worked over 40 hours in individual work weeks.

        62.    Defendant violated the FLSA by failing to pay overtime to Plaintiff at one and one-

half times her regular rate of pay for all time she worked over 40 hours in one or more individual

workweeks.

        63.    Defendant violated the FLSA by failing to pay overtime to other Collective Action

Members at one and one-half times their regular rates of pay for all time they worked over 40

hours in one or more individual workweeks.


                                                    9
        Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 10 of 11



       64.     Defendant’s failure to pay Plaintiff and other similarly situated persons one and

one-half times their regular rate for all time worked over 40 hours in a workweek was willful.

       WHEREFORE, Plaintiff, on behalf of herself and the Collective Action Members, seek a

judgment against Defendant as follows:

       A.      An Order designating this lawsuit as a Collective Action under the FLSA and

               permitting the issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly

               situated individuals;

       B.      All unpaid overtime wages due to Plaintiff and the Collective Action Members;

       C.      Pre-judgment and post-judgment interest;

       D.      Liquidated damages equal to the unpaid overtime compensation due;

       E.      Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

               and

       F.      Such other relief as the Court deems appropriate.

       Jury Demand

       Plaintiff demands a trial by jury.

                                                      Respectfully submitted,

                                                      /s/ Joshua P. Geist
                                                      Joshua P. Geist

                                                      Pa.I.D. #85745
                                                      Goodrich & Geist, P.C
                                                      3634 California Avenue
                                                      Pittsburgh, PA 15212
                                                      412-766-1455
                                                      412-766-0300 (fax)
                                                      josh@goodrichandgeist.com



                                                10
Case 2:19-cv-01059-CRE Document 1 Filed 08/22/19 Page 11 of 11



                                   DOUGLAS M. WERMAN*
                                   MAUREEN A. SALAS*
                                   Werman Salas P.C.
                                   77 West Washington, Suite 1402
                                   Chicago, Illinois 60602
                                   (312) 419-1008
                                   dwerman@flsalaw.com
                                   msalas@flsalaw.com

                                   TRAVIS M. HEDGPETH*
                                   Texas Bar No. 24074386
                                   THE HEDGPETH LAW FIRM, PC
                                   3050 Post Oak Blvd., Suite 510
                                   Houston, Texas 77056
                                   Telephone: (281) 572-0727
                                   Facsimile: (281) 572-0728
                                   travis@hedgpethlaw.com

                                   JACK SIEGEL*
                                   Texas Bar No. 24070621
                                   Siegel Law Group PLLC
                                   2820 McKinnon, Suite 5009
                                   Dallas, Texas 75201
                                   P: (214) 790-4454
                                   www.4overtimelawyer.com

                                   *Application for admission pro hac vice
                                   forthcoming

                                   Attorneys for Plaintiffs and Others
                                   Similarly Situated




                              11
